Citation Nr: 9908228	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  95-34 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for numbness of the 
fingers, toes and legs; peripheral neuropathy; altered sexual 
drive; skin rash; bone and joint pain; dizziness; and a liver 
disability, to include secondary to Agent Orange exposure 
during service.

2.  Entitlement to an increased rating for anxiety neurosis, 
currently rated as 10 percent disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from March 1969 to January 
1971.

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the San 
Juan, Puerto Rico, Regional Office (hereinafter RO).  The 
Board has taken note of the veteran's claim for post-
traumatic stress disorder, referenced in the veteran's 
September 1995 Substantive Appeal and elsewhere, but notes 
that as service connection is already in effect for a 
psychoneurosis, anxiety neurosis, and disability due to this 
disorder is rated in the same manner as  post-traumatic 
stress disorder under the provisions of 38 C.F.R. § 4.132 
(1996) and 38 C.F.R. § 4.130 (1998), a grant of the claim for 
service connection for post-traumatic stress disorder would 
not result in any additional benefits to the veteran given 
the principles against pyramiding codified at 
38 C.F.R. § 4.14 (1998).  Thus, the Board's adjudication 
below will be limited to the issues listed on the title page.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the well-grounded claims on appeal 
has been obtained by the RO. 

2.  The veteran served on active duty in the Republic of 
Vietnam during the Vietnam era.

3.  Any numbness of the fingers, toes and legs or peripheral 
neuropathy shown after service was first shown many years 
after any exposure to herbicide agents and did not resolve 
within two years after the date of first onset; the weight of 
the evidence indicates that any numbness of the fingers, toes 
and legs or peripheral neuropathy currently shown is not 
etiologically related to exposure to herbicide agents during 
the veteran's service in Vietnam.  No other relationship to 
an in-service occurrence or event is shown.

4.  The post-service clinical evidence attributes the 
veteran's skin disorder to dermatitis rather than a form of 
chloracne, porphyria cutanea tarda or any other disability 
recognized by VA as causally related to exposure to herbicide 
agents used in Vietnam.  It is not shown to be related to any 
in-service occurrence or event.

5.  Any altered sexual drive; bone or joint pain; dizziness; 
or disorder of the liver suffered by the veteran are not 
disabilities recognized by VA as causally related to exposure 
to herbicide agents used in Vietnam; there is no competent 
medical evidence linking any of these disabilities to 
exposure to Agent Orange during active service or to any 
occurrence or event during service. 

6.  The veteran has not presented a plausible claim for 
entitlement to service connection for an altered sexual 
drive, skin rash, bone or joint pain, dizziness, or a liver 
disability secondary to Agent Orange exposure during service.

7.  No more than mild industrial impairment due to anxiety 
neurosis is shown; occupational and social impairment 
resulting from anxiety reaction manifested by occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to such symptoms 
as depressed mood, anxiety, suspiciousness, panic attacks, 
chronic sleep impairment, or mild memory loss is not shown. 

8.  There are no extraordinary factors associated with the 
service-connected anxiety neurosis productive of an unusual 
disability picture so as to warrant consideration of an 
extraschedular rating. 


CONCLUSIONS OF LAW

1.  Disability manifested by numbness of the fingers, toes or 
legs or peripheral neuropathy was not incurred as a result of 
exposure to Agent Orange during service, nor was it incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1113, 1116, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 
3.307(a), 3.309(e) (1998).

2.  Evidence of a well-grounded claim for entitlement to 
service connection for an altered sexual drive, skin rash, 
bone or joint pain, dizziness, or a liver disability 
secondary to Agent Orange exposure during service or 
secondary to service has not been presented.  38 U.S.C.A. §§ 
1110, 1113, 1116, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 
3.307(a), 3.309(e) (1998).

3.  The criteria for a rating in excess of 10 percent for 
anxiety neurosis are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.132, 
Diagnostic Code (hereinafter DC) 9400 (1996); 61 Fed. Reg. 
52692-52702 (Oct. 8, 1996), (codified at 38 C.F.R. § 4.130, 
DC 9400 (1998)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for Numbness of the 
Fingers, Toes and Legs; Peripheral Neuropathy; Altered Sexual 
Drive; Skin Rash; Bone and Joint Pain; Dizziness; and a Liver 
Disability Secondary to Agent Orange Exposure

A.  Service Connection for Numbness of the Fingers, Toes 
and Legs/Peripheral Neuropathy

The Board finds that the veteran has presented sufficient 
evidence to conclude that his claim for service connection 
for disability manifested by numbness of the fingers, toes 
and legs and peripheral neuropathy is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  (The Board 
finds the claim for numbness of the fingers, toes, and legs 
to, essentially, involve the same disability as would result 
from "peripheral neuropathy," and will thus adjudicate 
these claims together).  The credibility of the veteran's 
evidentiary assertions is presumed for making the initial 
well-grounded determination.  The Board is also satisfied 
that the duty to assist mandated by 38 U.S.C.A. § 5107(a) has 
been fulfilled as there is no indication that there are other 
records available that would be pertinent to the veteran's 
appeal.
 
In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor of 
the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
a herbicide agent (Agent Orange), unless there is affirmative 
evidence to establish that he or she was not exposed to any 
such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii) 
(1998).  If a veteran was exposed to an herbicide agent 
during active military, naval, or air service, the following 
diseases shall be service-connected, if the requirements of 
38 C.F.R. § 3.307(a) (1998) are met, even if there is no 
record of such disease during service: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lungs, 
bronchus, larynx, or trachea), and soft-tissue sarcomas.  38 
C.F.R. § 3.309(e) (1998). 

For the purposes of 38 C.F.R. § 3.309(e), the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  The diseases listed at § 3.309(e) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year, and respiratory cancers within 30 years, after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii) (1998).  

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) are 
not satisfied, a claim for service connection for a 
disability secondary to exposure to Agent Orange shall fail.  
38 C.F.R. § 3.309(e).  The Secretary of the Department of 
Veterans Affairs has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 59 Fed. Reg. 341 (1994).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  However, the United States Court of Veterans 
Appeals has held that where the issue involves medical 
causation, competent medical evidence that shows that the 
claim is plausible or possible is required to set forth a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Applying the above legal criteria to the facts of the instant 
case, the Board notes initially that the veteran's DD Form 
214 indicates the veteran's active service included duty in 
the Republic of Vietnam during the Vietnam War.  The 
separation examination does not reflect any numbness or 
peripheral neuropathy, nor did the first VA examination 
conducted after service in May 1971.  VA outpatient treatment 
records dated in 1972, 1975, and 1976 do not reflect 
treatment for numbness or peripheral neuropathy.  Nerve 
conduction studies conducted in April 1988 resulted in 
findings compatible with mild peripheral neuropathy and mild 
bilateral carpal tunnel syndrome.  A VA outpatient physical 
therapy clinic record dated in May 1988 reflected treatment 
for "early" axonal type peripheral neuropathy, mainly 
involving the post tibial nerves, and a June 1988 VA physical 
therapy note indicated the veteran was experiencing 
paresthesia of the upper and lower extremities.  An MRI of 
the cervical spine conducted in October 1991 to determine the 
source of pain in the right side of the neck and numbness of 
the right upper extremity and right index finger described by 
the veteran showed disc herniation at the C6-C7 level 
impinging on the anterior right lateral aspect of the spinal 
cord and the right neural foramen and possible disc 
herniation at the C7-T1 level.  

Of record is a statement from a private physician dated in 
August 1992 who indicated that he first treated the veteran 
in November 1988 for numbness in the lower extremities and 
hands.  Treatment for this condition was said to include a 
program of a whirlpool, TENS unit and electrical stimulation.  
Electrodiagnostic testing in July 1992 was said by this 
physician to have produced results compatible with peripheral 
polyneuropathy and bilateral nerve entrapment neuropathy.  
Upon physical examination in August 1992, decreased sensation 
was shown in the hands and lower extremities.  The diagnosis 
included peripheral polyneuropathy, and the examiner stated 
that "signs and symptoms' of this condition "can be 
cause[d] by exposure to "[A]gent [O]range."  

At a September 1993 VA examination, the veteran complained 
about numbness in the hands and feet and pain over the right 
shoulder, arm and forearm.  The diagnoses included peripheral 
neuropathy, but while the examiner who conducted this 
examination referenced the disk herniation in the cervical 
spine, he made no reference to exposure to Agent Orange as 
being a potential cause of the veteran's numbness or 
peripheral neuropathy.  

Turning to an analysis of the veteran's claim, while there is 
some "positive" evidence to support the veteran's claim 
that he sustained numbness of the fingers, toes and legs and 
peripheral neuropathy as a result of exposure to Agent Orange 
during service in the form of the August 1992 statement 
submitted by a private physician, the Board concludes that 
such evidence is outweighed by the "negative" evidence of 
record.  The principal "negative" evidence is the 
separation examination and VA clinical evidence dated within 
two years of separation from service in 1971 and 1972 
containing no evidence of peripheral neuropathy or numbness 
in an extremity.  Such evidence is significant because, as 
indicated above, for the purposes of the evidentiary 
presumptions of 38 C.F.R. § 3.309(e), peripheral neuropathy 
"means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset."  As for the 
conclusion by the private VA examiner in August 1992, it is 
noted that he did not specifically link the veteran's 
polyneuropathy to exposure to Agent Orange, and the Board 
finds his statement that such disability "can be" caused by 
Agent Orange to be too speculative in nature to have 
significant evidentiary value.  See, e.g., Sacks v. West, 11 
Vet. App. 314 (1998).  It is noted parenthetically that 
rather than being the result of exposure to Agent Orange, the 
veteran's cervical disc herniation evidenced above is a 
likely cause of any numbness or neuropathy in his 
extremities.  In short, as the "negative" evidence 
outweighs the "positive" evidence of record, entitlement to 
service connection for numbness of the fingers, toes and legs 
and peripheral neuropathy is not warranted.  38 U.S.C.A. §§ 
1110, 1113, 1116, 5107; Gilbert, 1 Vet. App. at 49.  

It is noted that a claim for service connection for numbness 
of the fingers, toes and legs and peripheral neuropathy on a 
"direct" basis has not presented, and that there is no 
competent evidence of record suggesting that such disability 
is in any way related to an in-service pathology or 
symptomatology.  Caluza, 7 Vet. App. at 498; Grottveit, 5 
Vet. App. at 91, 93. 

B.  Entitlement to Service Connection for an Altered Sexual 
Drive, Skin Rash, 
Bone and Joint Pain, Dizziness and a Liver Disability 
Secondary to Agent Orange Exposure During Service 

The threshold question which must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
each claim is well grounded; that is, that each claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A plausible claim is "one which is meritorious on its own or 
capable of substantiation." Black v. Brown, 10 Vet. App. 279 
(1997).  The duty to assist under 38 U.S.C.A. § 5107(a) is 
triggered only after a well-grounded claim is submitted. See 
Anderson v. Brown, 9 Vet. App. 542, 546 (1996).  Evidentiary 
assertions by the person who submits a claim must be accepted 
as true for the purposes of determining whether a claim is 
well-grounded, except where the evidentiary assertion is 
inherently incredible or beyond the competence of the person 
making the assertion.  See King v. Brown, 5 Vet. App. 19 
(1993).  Where the determinative issue is factual rather than 
medical in nature, competent lay testimony may constitute 
sufficient evidence to well ground the claim.  See Grottveit, 
5 Vet. App. at 91, 93.    

The veteran contends that the disabilities listed above were 
caused by exposure to Agent Orange during active service.  
The report from the veteran's separation examination noted 
that the veteran had a rash on his arm, but made no reference 
to any other disability at issue, nor did the first VA 
examination conducted after service in May 1971.  
Specifically, examination at that time revealed there were no 
skin diseases.  Clinical records dated many years after 
service reflect treatment for a skin rash diagnosed as 
dermatitis, most recently after a September 1993 VA 
examination, and other diagnoses (See July 1987 statement 
submitted by Hiram Ruiz, M.D).  Significantly, none of the 
post-service medical evidence contains a medical conclusion 
attributing a skin disorder to Agent Orange exposure or that 
it has otherwise continued since service.  In addition, while 
the post-service clinical evidence contains references to the 
other disabilities at issue, there is no competent evidence 
of record linking any such disability to exposure to Agent 
Orange or otherwise shows a relationship to service.  

While the Board has carefully reviewed the evidence of record 
to determine if the veteran has any current disabilities 
which can be linked to exposure to Agent Orange, the Board 
must conclude that evidence does not demonstrate that the 
veteran suffers from an altered sexual drive, skin rash, bone 
or joint pain, dizziness or liver disability due to exposure 
to Agent Orange.  Neither dermatitis nor any other skin 
disability diagnosed after service is a disability recognized 
by VA as causally related to exposure to herbicide agents 
used in Vietnam, and the post-service evidence with respect 
to the remaining disabilities addressed in this section also 
does not contain any recorded diagnoses recognized by VA as 
causally related to exposure to herbicide agents used in 
Vietnam.  Thus, well-grounded claims for entitlement to 
service connection for sexual drive, skin rash, bone or joint 
pain, dizziness or liver disability due to exposure to Agent 
Orange have not been presented.  38 U.S.C.A. §§ 1110, 1113, 
1116, 5107. 

As indicated previously, the veteran has not claimed 
entitlement to service connection on a "direct basis."  
Nonetheless, the Board notes because a well-grounded claim 
for service connection requires a finding of the existence of 
a current disability and an etiologic relationship between 
that disability and an injury or disease incurred in service, 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995), and there is 
no competent evidence showing the required etiologic 
relationship between a current disability and service, well-
grounded claims on a "direct" basis have also not been 
presented.  

II.  Entitlement to an Increased Rating for Anxiety Neurosis

The Board finds that the veteran has presented sufficient 
evidence to conclude that the claim for entitlement to an 
increased rating for anxiety neurosis is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board is 
also satisfied that the duty to assist with respect to this 
claim mandated by 38 U.S.C.A. § 5107(a) has been fulfilled as 
there is no indication that there are other records available 
that would be pertinent to this issue. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Mild impairment of social and industrial adaptability due to 
anxiety reaction  warrants a 10 percent disability rating.  
Definite impairment of social and industrial adaptability due 
to anxiety reaction  warrants a 30 percent disability rating.  
38 C.F.R. § 4.132, DC 9400 (1996).  These are the "old" 
criteria.  As set forth below, during the pendency of the 
appeal, the rating criteria for psychiatric disorders have 
been changed.

The United States Court of Veterans Appeals stated in Hood v. 
Brown, 4 Vet. App. 301 (1993), that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, whereas the 
other terms were "quantitative" in character, and invited the 
Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons or bases" for its decision.  38 U.S.C.A. 
§ 7104(d)(1).  In a precedent opinion dated November 9, 1993, 
the VA General Counsel concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VA O.G.C. Prec. Op. No. 9-93, 59 Fed. Reg. 
4753 (1994).  The Board is bound by this interpretation of 
the term "definite."  38 U.S.C.A. § 7104(c).  

Recently enacted regulatory changes affecting the rating of 
psychiatric disabilities, 61 Fed. Reg. 52692-52702 (Oct. 8, 
1996), codified at 38 C.F.R. §§ 4.125-4.130 (1998) provide, 
in pertinent part, as follows: 

Occupational and social impairment due to mild or transient 
symptoms of anxiety reaction which decreases work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by continuous 
medication warrants a 10 percent disability rating.  
38 C.F.R. § 4.130, DC 9400 (1998).  

Occupational and social impairment due anxiety reaction, with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events) 
warrants a 30 percent disability rating.  38 C.F.R. § 4.130, 
DC 9400 (1998).  These are the "new" criteria, and 
application of both criteria follows.

With the above legal principles in mind, the relevant 
evidence and adjudicative history will be summarized.  
Service-connection for anxiety reaction was granted by a July 
1974 Board decision, and a December 1974 rating action 
assigned a 10 percent rating for this disability effective 
from January 1971 and a 30 percent rating effective from 
October 1974.  This action followed an October 1974 VA 
psychiatric examination which included a diagnosis of 
"Anxiety neurosis, in paranoid personality," and an 
assessment that the veteran's disability was "moderate."  
The disability rating was reduced to 10 percent by a December 
1978 rating action after an August 1978 VA examination was 
interpreted by the RO as revealing that the veteran's 
psychiatric disability had improved.  The reports from this 
examination indicated that no depressive signs were shown at 
that time and that the veteran's judgment was not impaired.  
A further reduction to 0 percent was effectuated by a 
November 1983 rating decision after an October 1983 VA 
examination was interpreted as showing no neurotic symptoms 
causing impairment of working ability.  Reports from this 
examination include no significant psychiatric findings. 

The rating for anxiety neurosis was increased to 10 percent 
by a January 1994 rating decision.  Evidence of record 
reviewed by the RO at that time included reports from a 
September 1993 VA psychiatric examination, at which time the 
veteran stated that he had been depressed and nervous and 
that he had been having nightmares.  No significant 
psychiatric findings were shown upon examination.  Also of 
record at that time were VA outpatient treatment records 
dated from 1986 through 1992 reflecting instances of 
treatment for psychiatric difficulties.  Following inpatient 
treatment at a VA medical facility in February and March 
1996, a temporary 100 percent rating for anxiety reaction 
under the provisions of 38 C.F.R. § 4.29 was granted.  
Subsequent to the termination of the 100 percent rating, the 
rating for anxiety reaction was returned to 10 percent.  
Reports from this inpatient treatment indicated that a severe 
stressor, the death of the veteran's mother, resulted in 
severe depression and prompted the hospitalization.  
Treatment included therapy and the prescription of 
medication.  Upon release from the hospital, it was indicated 
that the veteran was able to return to work and perform his 
regular duties.  

The most recent clinical evidence of record, which is the 
most probative evidence to consider in adjudicating an 
increased rating claim, Francisco v. Brown, 7 Vet. App. 55 
(1994), is contained in the reports from a March 1997 VA 
examination.  These reports indicate the veteran was taking 
Xanax and Prozac.  It was also reported that  the veteran was 
working full-time at a post office performing clerical work, 
and that he had employed there for 18 years.  Upon 
examination, no "depressive signs" were demonstrated, 
although a depressive tone was detected, particularly with 
regard to the death of the veteran's mother.  No other 
significant psychiatric findings were demonstrated, and the 
examiner assessed the veteran's Global Assessment of 
Functioning Score as 85 to 90, which corresponds with no more 
than slight impairment in social or occupational functioning.  

Applying the pertinent legal criteria to the facts summarized 
above, the Board concludes that the criteria for a rating in 
excess of 10 percent for disability due to anxiety reaction 
are not met under the "Old," or pre-October 1996 criteria 
for rating psychiatric disability or "New," post October 
1996 rating criteria.  The "more than moderate but less than 
rather large" degree of social and industrial inadaptability 
required for a 30 percent rating under the "Old" criteria 
is not shown given such evidence as the most recent VA 
examination that reflected minimal psychiatric findings and 
indicated the veteran was fully employed.  The GAF score of 
85 to 90 recorded at the most recent VA examination is also 
not consistent with the criteria for a 30 percent rating 
under the "Old" criteria, as this score corresponds to, at 
most, slight impairment of social and occupational 
functioning.  

The Board also concludes that a rating in excess of 30 
percent for disability due to anxiety reaction is also not 
warranted with application of the "New" criteria, as the 
recent VA examination does not indicate the veteran suffers 
from intermittent periods of inability to perform 
occupational tasks due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, or mild memory loss.  In this regard, the Board 
notes that the evidence indicates the veteran is currently 
employed full-time with a continuous work history of over 18 
years.  In addition, the Board notes that while the veteran 
was hospitalized for psychiatric treatment in 1996, the 
record reflects that this treatment was necessitated by a 
temporary period of depression due to the death of the 
veteran's mother rather than more permanent psychiatric 
symptomatology, and that he was found to be fit for 
employment upon discharge.  

In making the above determination, the Board has considered 
the "positive" evidence represented by the written 
contentions submitted by and on behalf of the veteran 
asserting entitlement to a higher disability rating for his 
service-connected anxiety reaction.  It is the conclusion of 
the Board, however, that the probative value of the 
"negative" findings from the most recent VA psychiatric 
examination outweighs the more subjective "positive" 
evidence represented by the contentions and oral testimony of 
record.  Francisco, 7 Vet.App. at 55 (1994).  Also considered 
by the Board were the provisions of 38 C.F.R. § 3.321(b)(1), 
which state that when the disability picture is so 
exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected disabilities, an extraschedular 
evaluation will be assigned.  To this end, the Board notes 
that neither frequent hospitalization nor marked interference 
with employment due to the veteran's service-connected 
anxiety reaction is demonstrated, nor is there any other 
evidence that this condition involves such disability that an 
extraschedular rating would be warranted under the provisions 
of 38 C.F.R. § 3.321(b)(1).  In this regard, it is again 
noted that the veteran has a long and continuous work history 
and was said on the reports from the March 1997 VA 
examination to be employed full time.   

In short, as the "negative" evidence outweighs the 
"positive" evidence, the Board concludes that the claim for 
a rating in excess of 10 percent for anxiety neurosis must be 
denied.  


	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for disability manifested 
by numbness of the fingers, toes and legs or peripheral 
neuropathy, to include secondary to exposure to Agent Orange 
is denied.

Well-grounded claims for entitlement to service connection 
for an altered sexual drive, skin rash, bone or joint pain, 
dizziness, or a liver disability, to include secondary to 
exposure to Agent Orange have not been presented, and these 
claims are accordingly denied.

Entitlement to a rating in excess of 10 percent for anxiety 
neurosis is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




